i          i        i                                                                         i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00488-CV

               IN RE Maria Cristina BRITTINGHAM-SADA, Daniel Milmo Brittingham,
                                and Maria Cristina Lobeira-Brittingham

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: August 19, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for writ of mandamus and is of the opinion that

relief should be denied. Accordingly, relators’ petition for writ of mandamus is denied. Relators

shall pay all costs incurred in this proceeding.

                                                            PER CURIAM




          … This proceeding arises out of Cause No. 2007-PB7-000049-L1, styled In re Estate of Juan Roberto
           1

Brittingham-McLean, Deceased, pending in the County Court at Law No. 2, W ebb County, Texas, the Honorable Alvino
“Ben” Morales presiding.